Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated December 9, 2021 is acknowledged.
Claims 1-3, 5, 7, 8, 10, 11, 14 and 15 are pending.
Claims 4, 6, 9, 12, 13 and 16-20 are cancelled.
Claims 1 and 3 are currently amended.
Claims 1-3, 5, 7, 8, 10, 11, 14 and 15 as filed on December 9, 2021 are under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim rejections under 35 USC 112(a) are withdrawn, and all previous claim rejections under 35 USC 112(b) are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 9, 2021 was considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  “no fully synthetic polymer” should recite “no fully synthetic polymers” in the plural.  Appropriate correction is required.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 8 excludes acrylate (co)polymers, however, claim 1 from which claim 8 depends excludes all fully synthetic polymers.  Because acrylate per se is fully synthetic, claim 8 fails to further limit claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7, 8, 10, 11, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schelges et al. (DE 10-2016-211017 A1, published March 30, 2017, as evidenced by the Google translation, of record) in view of Biganska (FR 2,980,109, published March 22, 2013, as evidenced by the Google translation, of record).
Schelges teach cosmetic cleansing compositions comprising (abstract; claims):
0.5 to 50 wt% of at least one surfactant, preferably a mixture of at least one anionic surfactant selected from inter alia sulfates and/or sulfosuccinates and at least one amphoteric surfactant selected from inter alia betaines (claims 2 and 4; paragraph [0015]), as required by instant claims 2, 3, 10 and 11, 
0.2 to 30 wt% of at least one vegetable oil, 
0.1 to 5 wt% of at least one natural thickening agent selected from inter alia modified and unmodified starches, galactomannans such as guar gum and nonionic derivatives, xanthan gum, and mixtures thereof (claim 6), and 
0.1 to 5 wt% microfibrillated cellulose (no fully synthetic polymers, no acrylate (co)polymers), as required by instant claim 8.
The compositions may be formulated as liquid or flowable compositions such as inter alia shower gels comprising a suitable cosmetic / aqueous carrier comprising at least 60 wt%, …, at least 75 wt% water (paragraph [0012]).  
	Schelges exemplify compositions comprising 0.85 wt% xanthan gum (paragraph [0058]), as required by instant claims 5, 14 and 15.
	Schelges do not specifically teach or exemplify an embodiment comprising about 0.01 to 5 wt% guaran (guar gum) and about 0.1 to 10 wt% starch as required by claim 1.
	Schelges do not teach the modified starch is hydroxypropyl starch or/and hydroxypropyl distarch phosphate as required by claim 7.
These deficiencies are made up for in the teachings of Biganska. 
Biganska teaches cosmetic compositions comprising 0.2 to 1.5 wt% of a biheteropolysaccharide inclusive of xanthan gum, 0.1 to 0.7 wt% of a galactomannan inclusive of guar, and 1 to 5 wt% of a starch inclusive of a hydroxypropylated distarch phosphate (title; abstract; page 3, 5th full paragraph; Examples; claims), as required by instant claim 7.  The compositions comprise a cosmetically acceptable medium inclusive of water (claim 1; page 3, 11th – 12th full paragraphs). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the gelling composition of Biganska comprising 0.2 to 1.5 wt% of a polysaccharide inclusive of xanthan gum, 0.1 to 0.7 wt% of a galactomannan inclusive of guar, and 1 to 5 w% starch inclusive of hydroxypropyl distarch phosphate for the at least one natural thickening agent of Schelges because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because the at least one natural thickening agent of Schelges may comprise combinations of modified and unmodified starches, guar gum and xanthan gum in amounts which overlap and encompass the amounts taught by Biganska.

Response to Arguments:  Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered but they are not persuasive.
	Applicant’s conclusion that it logically follows that a person of ordinary skill in the art would not have thought to combine Schelges and Biganska because they are directed toward different intended uses is acknowledged but is not found persuasive because Schelges already teach a composition which may be in the form of a gel, the composition comprising 0.1 to 5 wt% of at least one natural thickening agent selected from inter alia modified and unmodified 
In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, the Schelges already teach a composition which may be in the form of a gel, the composition comprising 0.1 to 5 wt% of at least one natural thickening agent selected from inter alia modified and unmodified starches, galactomannans such as guar gum and nonionic derivatives, xanthan gum, and mixtures thereof (claim 6) as instantly claimed.  Thus, it logically follows that a person of ordinary skill in the art would look to other compositions comprising combinations of these natural thickening agents.  Combinations of these natural thickening agents in aqueous gel compositions intended to be applied to the body are already known to the prior art as evidenced at least by Biganska.  To the extent that Applicant does not does not see where Biganska discusses preparing a “natural Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).  See MPEP 2141.03.  
Applicant’s allegation that the Office Action has not explained how and why a person of ordinary skill would have been motivated to combine the references to obtain a cleanser as instantly claimed is not found persuasive because a cosmetic cleaning agent as instantly claimed is nothing more than an intended use which has no patentable weight.  See MPEP 2111.02.  Nonetheless, as set forth in the rejections Schelges already disclose cleansing compositions and in view of Biganska one of ordinary skill in the art would simply substitute an effective combination of thickeners as already embraced by Schelges. 
Applicant’s citation to case law is acknowledged but not found persuasive because contrary to Applicant’s allegations the Office has established that a composition as instantly claimed is already known to the prior art, that the exact combination of thickeners instantly claimed is nothing more than embodiment of Schelges, that the exact combination of thickeners as instantly claimed is already known to the prior art, and that one of ordinary skill in the art could have substituted the known combination to obtain the predictable result of a natural thickener as set forth in MPEP 2143 (I)(B).  
Accordingly, the rejection is properly maintained and made again.

Conclusion

Park et al. (US 2020/0170894) teach thick cleansing compositions comprising 0.5 to 10 wt% of one or more non-cationic polysaccharides selected from starches or/and gums (title; abstract; paragraphs [0008]-[0015], [0170]-[0181]; claims).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633